Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 are in pending status.
Response to Arguments
3.	Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive.
4.	Applicant’s first argument is “Salsbury does not identically disclose predicting an impact of a time delay of a plant on a performance variable received as a feedback from the plant.”
	Examiner does not agree with the above argument. Salsbury disclose the effect of time delay in a plant and the impact of the long time delay on the performance of the control process which is a cooling tower control process (e.g., One example of a control process where a long delay can impact system performance is a cooling tower control process where the control sensor (e.g., fluid temperature sensor) is located a long distance from the cooling tower (e.g., the variably adjusted cooling tower fans) Para. [0016]). Hence the mentioned control process and time delay effect on control process includes the performance variable received as a feedback. Also based on Para. [0006], yet another embodiment of the invention relates to a system for operating a control process having a long time delay. The system includes an adaptive feedback controller that uses an error between a setpoint and a plant's output to calculate a manipulated variable output for the plant, wherein the adaptive feedback controller adaptively updates at least one control parameter. Hence under BRI the teaching of Salsbury disclose the claimed limitation. 

	The above argument is not persuasive. Salsbury disclose in Para. [0021], the adaptively updated control parameter provided from adaptive feedback controller 204 is provided to predictor 206 via filter 205. The updated control parameter is interpreted as artificially increasing or decreasing of performance variable. Salsbury also teaches if the system is not performing within optimal or normal bounds, then the configuration engine 508 can prompt the user to inspect the time delay L.sub.p and the time constant .tau..sub.p variables as a source for the performance issues. Configuration engine 508 could be configured to use measured time delays and time constants determined over a long period of time (e.g., months) to slowly tweak or adjust time delay L.sub.p and the time constant .tau..sub.p for use by adaptive feedback controller 514 or deadtime compensator 512 (Para. [0039]). Hence Salsbury disclose the adjustable time delay used by feedback controller to have updated control parameter.
6.	Applicant’s third argument is “Salsbury does not identically disclose using an artificially increased or decreased value of a performance variable to perform on-off feedback control.”
	The above argument is not persuasive. Salsbury disclose in Para. [0037], the deadtime compensator 512 can slow the updating of model parameters used by its predictor relative to the control parameter updating provided by adaptive feedback controller 514. Also Salsbury teaches the system includes an adaptive feedback controller that uses an error between a setpoint and a plant's output to calculate a manipulated variable output for the plant, wherein the adaptive feedback controller adaptively updates at least one control parameter (Para. [0006]). The updated control variable is interpreted as an artificially increased or decreased value of a performance variable as a feedback control. Hence Salsbury clearly disclose the claimed invention.
Remarks: Examiner suggested to amend the claim to clarify the term “time delay”, “adjustable time delay parameter” and their effect on performance variable to overcome the art rejection.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 7-11, 14, and 16-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Salsbury (US PG Pub: 2012/0170639).
8.	Regarding claim 1, Salsbury discloses: 
A controller for HVAC equipment of a plant, the controller comprising a processing circuit configured to: predict an impact of a time delay of the plant on a performance variable received as feedback from the plant (e.g., PID controllers can work well for a wide range of building systems. For example, PID controllers can be used to control building variables such as temperature, pressure, flow rates, humidity, and the like. The performance of PID controllers can deteriorate when there is time delay in the plant being controlled. One example of a control process where a long delay can impact system performance is a cooling tower control process where the control sensor (e.g., fluid temperature sensor) is located a long distance from the cooling tower (e.g., the variably adjusted cooling tower fans). These systems have a long transport delay (the time it takes changed temperature fluid to travel along the pipes to the sensor location) and a long thermodynamic delay (the time it takes changes in cooling tower fan speed to effect change in the fluid's temperature). The existence of significant delays is most 
artificially increase or decrease a value of the performance variable using an adjustable time delay parameter to at least partially negate the impact of the time delay on the performance variable (e.g., System 200 also includes a predictor 206. Predictor 206 is configured to receive an adaptively updated control parameter from the adaptive feedback controller 204. The adaptively updated control parameter provided from adaptive feedback controller 204 is provided to predictor 206 via filter 205. Filter 205 dampens the rate of change of the adaptively updated gain parameter provided to predictor 206 from the adaptive feedback controller 204. Such damping advantageously slows the adaptation of the predictor 206 relative to the adaptation of the adaptive feedback controller 204. Such damping allows the adaptive tuning provided by the adaptive feedback controller to stabilize or "catch up" with dynamics associated with a changing predictive model. In other words, filter 205 causes the predictive loop existing in-part between adaptive feedback controller 204 and predictor 205 to run at a slower adaptation rate than the adaptive loop internal to the adaptive feedback controller. Modification of the predictor model is slower than modification of control parameters with the adaptive feedback controller to reduce interference between the adaptive loop and the predictive loop. A variety of different filter types may be used to dampen the rate of change of the adaptively updated control parameters provided to predictor 206. In the embodiment of FIG. 2, the filter is a first order filter that generates filtered versions of one or more adaptively updated control parameters) (Para. [0021]);
and use the artificially increased or decreased value of the performance variable in on-off feedback control to operate the HVAC equipment (e.g., Process controller 510 is shown to updating of model parameters used by its predictor relative to the control parameter updating provided by adaptive feedback controller 514) (Para. [0037]).  
9.	Regarding claim 7, Salsbury discloses: 
	The controller of Claim 1, wherein the controller is configured to obtain the adjustable time delay parameter based on samples of the performance variable received over a time period (e.g., It should be noted, however, that knowledge of the time delay to set the sample period can result in improved performance. Testing has shown that the sample period of the adaptive PI controller should be set based on knowledge of the time delay and that the ratio of the time delay L.sub.p to the time constant .tau..sub.p should not be allowed to exceed two) (Para. [0029]).  
10.	Regarding claim 8, Salsbury discloses: 
	The controller of Claim 7, wherein the controller is configured to obtain the adjustable time delay parameter by perturbing an input to the plant and observing a dynamic response of the plant to the perturbed input (e.g., Adaptive tuner 310 receives the manipulated variable u from PI 
K m = u max - u min K c , ##EQU00001## 
where u.sub.max and u.sub.min are maximum and minimum values of the manipulated variable u, to determine an updated plant gain estimate K.sub.m. The plant gain estimate K.sub.m is provided to filter 314) (Para. [0025]).  
11.	Regarding claim 9, Salsbury discloses: 
	The controller of Claim 1, wherein the controller is configured to increase or decrease the adjustable time delay parameter in response to the time delay of the plant changing (e.g., In systems where the time delay of the control process is long, predictor 106 is provided to compensate for the time between manipulated variable changes and observations in error reductions. Predictor 106 conducts such compensation by using manipulated variable u to predict what the output of control process 102 is while the delayed output variable y is making its way back to the system. Predictor 106 modifies e with the predicted error e.sub.p at element 108 to provide e', where e' is less drastic than e. Such damping of e during a period of delay associated with control process 102 can help prevent overshoot (e.g., relative to a situation where PI controller 104 assumes that the error e is not reducing in response to changes in u during the delay period)) (Para. [0018]).  
12.	Regarding claim 10, Salsbury discloses: 

13.	Regarding claim 11, Claim 11 recites a method that implement the controller of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 11.
14.	Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 9 above.
15.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 10 above.
16.	Regarding claim 17, as to claim 17, applicant is directed to the citation for claim 8 above.
17.	Regarding claim 18, Claim 18 recites a system that implement the controller of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 18.
Regarding claim 19, as to claim 19, applicant is directed to the citation for claim 9 above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salsbury in view of Moore (US PG Pub: 2012/0117995).
20.	Regarding claim 2, Salsbury teaches the controller of Claim 1 but does not specifically teach wherein the adjustable time delay parameter is an amount of time that elapses between: a first time at which the HVAC unit transitions between an on-state and an off-state; and a second time at which the performance variable begins to change as a result of the transition.  
	Moore teaches wherein the adjustable time delay parameter is an amount of time that elapses between: a first time at which the HVAC unit transitions between an on-state and an off-state (e.g., A flow diagram of microprocessor control is illustrated in FIG. 4. On powering up of the air-conditioning system at time 0 the room temperature is high and so the room thermostat 19 contacts are closed. The energy saver controller 20 starts the compressor unit 10 within 10-15 seconds by de-energising its relay and closing its set of contacts that are in series with the room thermostat 19 contacts. Following compressor unit 10 startup the energy controller 20 makes use of its temperature sensor 21 to monitor the temperature of the cold supply air stream 18 and turn the compressor on and off in response to changes in the cold supply air stream 18. The cold air he delay interval T is initially 2 minutes and is varied dynamically during successive on/off cycles of the compressor in response to a determined "load" on the air-conditioning system. In the preferred embodiment the delay timer settings is increased in, say, three-minute increments or reduced in, say, one minute increments depending on the supply air 18 temperature `overshoot` level detected 30 second after the compressor is turned back on) (Para. [0046]); and a second time at which the performance variable begins to change as a result of the transition (e.g., determining when the temperature reaches a steady state value and stopping the apparatus after a delay time T, determining when the temperature reaches a threshold value and staring the apparatus) (Para. [0017]-[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Salsbury and Moore before him/her, to modify the teachings of Salsbury to include the time delay teachings of Moore with the motivation to adjust the adjustable timer value in response to changes in temperature of the working medium (Moore: Para. [0006]).
21.	Regarding claim 3, Salsbury teaches the controller of Claim 1 but does not specifically teach wherein the adjustable time delay parameter is an amount of time that elapses between: a first time at which the HVAC unit transitions between an on-state and an off-state; and a second 
	Moore teaches wherein the adjustable time delay parameter is an amount of time that elapses between: a first time at which the HVAC unit transitions between an on-state and an off-state (e.g., A flow diagram of microprocessor control is illustrated in FIG. 4. On powering up of the air-conditioning system at time 0 the room temperature is high and so the room thermostat 19 contacts are closed. The energy saver controller 20 starts the compressor unit 10 within 10-15 seconds by de-energising its relay and closing its set of contacts that are in series with the room thermostat 19 contacts. Following compressor unit 10 startup the energy controller 20 makes use of its temperature sensor 21 to monitor the temperature of the cold supply air stream 18 and turn the compressor on and off in response to changes in the cold supply air stream 18. The cold air stream temperature C will continue to reduce as the ambient room temperature D continues on a downward track. At time 1 the temperature of cold air stream 18 reaches a minimum steady state temperature. When the energy saver controller detects that the supply air temperature has reached a steady state, which it can do by determining a difference in temperature between two successive intervals, it triggers the variable delay timer which in turn turns off the compressor at time 2 after a delay interval T. In the preferred embodiment the delay interval T is initially 2 minutes and is varied dynamically during successive on/off cycles of the compressor in response to a determined "load" on the air-conditioning system. In the preferred embodiment the delay timer settings is increased in, say, three-minute increments or reduced in, say, one minute increments depending on the supply air 18 temperature `overshoot` level detected 30 second after the compressor is turned back on) (Para. [0046]); and a second time at which the performance variable changes by an amount exceeding a threshold as a result of the transition etermining when the temperature reaches a threshold value and staring the apparatus, determining a loading on the hearing or cooling system, and calculating a new delay time T based on the loading) (Para. [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Salsbury and Moore before him/her, to modify the teachings of Salsbury to include the time delay teachings of Moore with the motivation to adjust the adjustable timer value in response to changes in temperature of the working medium (Moore: Para. [0006]).
22.	Regarding claim 12-13, as to claim 12-13, applicant is directed to the citation for claim 2-3, respectively above. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salsbury in view of Torres (US PG Pub: 2017/0329357).
24.	Regarding claim 4, Salsbury teaches the controller of Claim 1 but does not specifically teach wherein the on-off feedback control comprises deadband control and the controller is configured to transition the HVAC equipment or a stage of the HVAC equipment between an on-state and an off-state based on a setpoint value and a deadband value.  
	Torres teaches wherein the on-off feedback control comprises deadband control and the controller is configured to transition the HVAC equipment or a stage of the HVAC equipment between an on-state and an off-state based on a setpoint value and a deadband value (e.g., In Eq. 1, Mc is the thermal mass of the circulating air in the house, the temperature of which is measured by a thermostat that controls the cycling of the HVAC system in order to keep the temperature within a small range (deadband) around a setpoint. Integrating over one cycle, assuming that the internal temperature is the same at the beginning and end of the cycle, yields 0 for the integral of the left hand side of the Eq. 1. The integral of the load on the right side of Eq. 1, Q.sub.all, therefore equal in magnitude to the integrated is HVAC cooling/heating, Q.sub.hvac. An on-off cycle of the HVAC system is the period from the time that the HVAC turns on until the HVAC system turns on again. It may be assumed that over an on-off cycle of the HVAC system, the internal temperature swings above and below the setpoint Tsp (as determined by the deadband) and the average T over the cycle is Tsp. The average HVAC system cooling power is defined preliminarily as f Q.sub.hvac.sup.0 where the amount of cooling or heating of the circulating air by the HVAC system, Q.sub.hvac.sup.0, is considered to be constant when the system is on and f is the fraction of the cycle that the HVAC system is on) (Para. [0033]-[0034]).
.
25.	Claims 5-6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salsbury in view of Kolk (US PG Pub: 2009/0216380).
26.	Regarding claim 5, Salsbury teaches the controller of Claim 1 but does not specifically teach wherein the controller is configured to artificially increase or decrease the value of the performance variable using a filter based on an exponential expansion of a transfer function that at least partially negates the impact of the time delay on the performance variable.  
	Kolk teaches wherein the controller is configured to artificially increase or decrease the value of the performance variable using a filter based on an exponential expansion of a transfer function that at least partially negates the impact of the time delay on the performance variable (e.g., In block B, The data is modeled using least square system identification ("LSID") or a similar identification method. The data can generally be modeled as a first order transfer function with time delay. In block C, proportional-integral (PI) gain constants are calculated based on the model parameters and a desired damping ratio using the Root Locus method. While most installations can be modeled by first order transfer functions, it should be noted that the method can be extended to higher order functions) (Para. [0017], also refer to Para. [0018]-[0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Salsbury and Kolk before him/her, to modify the teachings of Salsbury to include the time delay teachings of Kolk with the 
27.	Regarding claim 6, the combination of Salsbury and Kolk teaches the controller of Claim 5, wherein Salsbury further teaches the controller is configured to artificially increase or decrease the value of the performance variable using a plurality of filters in series that at least partially negate the impact of the time delay of the plant on the performance variable (e.g., Such damping allows the adaptive tuning provided by the adaptive feedback controller to stabilize or "catch up" with dynamics associated with a changing predictive model. In other words, filter 205 causes the predictive loop existing in-part between adaptive feedback controller 204 and predictor 205 to run at a slower adaptation rate than the adaptive loop internal to the adaptive feedback controller. Modification of the predictor model is slower than modification of control parameters with the adaptive feedback controller to reduce interference between the adaptive loop and the predictive loop. A variety of different filter types may be used to dampen the rate of change of the adaptively updated control parameters provided to predictor 206. In the embodiment of FIG. 2, the filter is a first order filter that generates filtered versions of one or more adaptively updated control parameters) (Para. [0021]). 

28.	Regarding claim 15, and 20, as to claim 15, and 20, applicant is directed to the citation for claim 5 above. 

Conclusion                                                                                                                                                
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116